UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-00043 DWS Investment Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and address of agent for service) Registrant's telephone number, including area code:(201) 593-6408 Date of fiscal year end:7/31 Date of reporting period: 10/31/2011 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofOctober 31, 2011(Unaudited) DWS Large Cap Focus Growth Fund Shares Value ($) Common Stocks 96.5% Consumer Discretionary 12.5% Hotels Restaurants & Leisure 2.6% Starwood Hotels & Resorts Worldwide, Inc. (a) Specialty Retail 5.9% Bed Bath & Beyond, Inc.* Limited Brands, Inc. (a) Textiles, Apparel & Luxury Goods 4.0% NIKE, Inc. "B" Consumer Staples 9.2% Food & Staples Retailing 4.7% Costco Wholesale Corp. Whole Foods Market, Inc. Food Products 4.5% Kellogg Co. Kraft Foods, Inc. "A" Energy 11.3% Oil, Gas & Consumable Fuels Anadarko Petroleum Corp. EOG Resources, Inc. (a) Occidental Petroleum Corp. Financials 3.1% Capital Markets 1.9% T. Rowe Price Group, Inc. (a) Consumer Finance 1.2% Discover Financial Services Health Care 10.8% Biotechnology 3.9% Celgene Corp.* Health Care Providers & Services 5.5% Express Scripts, Inc.* (a) McKesson Corp. Life Sciences Tools & Services 1.4% Thermo Fisher Scientific, Inc.* Industrials 13.7% Aerospace & Defense 3.0% United Technologies Corp. (a) Electrical Equipment 3.9% AMETEK, Inc. Roper Industries, Inc. (a) Machinery 4.0% Dover Corp. (a) Parker Hannifin Corp. Road & Rail 2.8% Norfolk Southern Corp. Information Technology 30.6% Communications Equipment 4.6% QUALCOMM, Inc. Computers & Peripherals 13.8% Apple, Inc.* EMC Corp.* (a) IT Services 2.9% Accenture PLC "A" (a) Semiconductors & Semiconductor Equipment 3.1% Intel Corp. (a) Skyworks Solutions, Inc.* Software 6.2% Check Point Software Technologies Ltd.* (a) Oracle Corp. Materials 3.5% Chemicals Ecolab, Inc. (a) The Mosaic Co. Telecommunication Services 1.3% Wireless Telecommunication Services American Tower Corp. "A"* Utilities 0.5% Water Utilities American Water Works Co., Inc. Total Common Stocks (Cost $200,591,878) Securities Lending Collateral 22.5% Daily Assets Fund Institutional, 0.18% (b) (c) (Cost $46,465,899) Cash Equivalents 3.7% Central Cash Management Fund, 0.11% (b) (Cost $7,673,444) % of Net Assets Value ($) Total Investment Portfolio (Cost $254,731,221) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $255,709,565.At October 31, 2011, net unrealized depreciation for all securities based on tax cost was $2,141,754.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $7,926,797 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $10,068,551. (a) All or a portion of these securities were on loan.The value of all securities loaned at October 31, 2011 amounted to $44,148,677, which is 21.4% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2011 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks(d) $ $
